     Case 2:19-cv-09774-VBF-JC Document 9 Filed 07/08/20 Page 1 of 1 Page ID #:73



 1
                                                               JS-6
 2
 3
 4
 5
 6
 7
 8                          UNITED STATES DISTRICT COURT
 9                         CENTRAL DISTRICT OF CALIFORNIA
10
11
12    ERNEST LEE ALLEN,                          Case No. 2:19-cv-09774-VBF-JC
13                         Plaintiff,
                                                 JUDGMENT
14                    v.
15
      REED, et al.,
16
17                         Defendants.
18
19
           In accordance with the Memorandum Opinion and Order Dismissing Action,
20
     IT IS HEREBY ADJUDGED that this action is dismissed.
21
22
     Dated: July 8, 2020
23
                                        _______________________________________
24
                                        HONORABLE VALERIE BAKER FAIRBANK
25                                      SENIOR UNITED STATES DISTRICT JUDGE
26
27
28
